Citation Nr: 0608433	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  93-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back pain with 
radiculopathy, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  During the course of this 
appeal, the claims folder was transferred to the RO in St. 
Louis, Missouri.

The Board remanded the case in December 1994, January 1999, 
and December 2003 with instructions that the RO schedule the 
veteran for appropriate VA examinations, obtain private and 
VA medical records, and to notify the veteran of regulatory 
changes for rating disabilities of the spine.  That 
development has been accomplished and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's disability due to low back pain with 
radiculopathy is manifested by some limitation of motion but 
no ankylosis, no significant neurological findings in either 
lower extremity, and radiographic evidence of degenerative 
disc disease at L3-4.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for low back pain with radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5293, 5295 (as in effect both prior to and 
on and after September 23, 2002) and 5243 (as in effect on 
and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected disability due to low back pain with radiculopathy.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in April 1991, August 1991, April 1992, May 1992, October 
1995, September 1997, and August 1998; a statement of the 
case (SOC) issued in October 1991; supplemental statement of 
the case (SSOCs) issued in May 1992, September 1992, November 
1995, January 199, October 1997, August 1998, June 2002, and 
November 2005; a letter by the RO dated in January 1999; a 
letter by the Board dated in September 1993; as well as 
letters by the Appeals Management Center (AMC) dated in 
February 2004, April 2005, and August 2005.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC, SSOCs, and September 2003 letter by the Board 
notified the veteran of the relevant law and regulations 
pertaining to his claim, including all applicable regulatory 
changes and collectively include a description of the rating 
formula for all possible schedular ratings under the 
pertinent diagnostic code, from 40 percent to 100 percent.  
The RO letters, rating decisions and the SOC and SSOCs thus 
informed the appellant of what was needed not only to obtain 
all schedular ratings above the currently assigned 40 percent 
rating that the RO had assigned.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve a higher rating for his service-connected disability 
at issue.  The letters by the AMC also provided the veteran 
with information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect including that 
pertaining to ratings and effective dates with respect to the 
VCAA notice in this case is harmless error, as the content of 
the notice referenced above fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the AMC's notification letter.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).  Moreover, in light of the Board 
denial in this case, the Board finds no prejudice to the 
veteran by any VA failure to provide notice regarding 
effective dates.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board finds that 
this duty has been met.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all VA and 
private medical records identified by the veteran and his 
representative.  The veteran has also been afforded numerous 
VA compensation examinations to determine the nature and 
severity of his low back disability.  As a whole, these 
examination reports appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Factual Background

The record shows that the veteran developed low back pain in 
service as a result of lifting a heavy generator.  The 
initial diagnostic assessment was low back strain.  The 
veteran's back pain continued during service and after his 
separation from active duty.  As a result, an April 1990 
rating decision granted service connection and assigned a 10 
percent disability rating for low back pain with 
radiculopathy. 

In July 1990, the veteran submitted a new claim for VA 
benefits, and in November 1990, the veteran specifically 
filed a claim for increased compensation benefits.  In an 
April 1991 rating decision, the RO denied the veteran's claim 
and continued the 10 percent rating.  The veteran appealed 
that decision.  During the course of this appeal, the RO 
increased his disability rating to 20 percent in a May 1992 
rating decision and then to 40 percent in an August 1998 
rating decision, effective July 1990.  Therefore, the issue 
on appeal is entitlement to a disability rating in excess of 
40 percent for the veteran's disability due to low back pain 
with radiculopathy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was treated for low back pain at St. Paul Ramsey 
Medical Center from 1990 to 1991.  An EMG performed in 
January 1991 showed evidence of polyneuropathy.  A January 
1991 report notes the veteran's complaints of sudden short 
pains in both lower legs and numbness in the arms.  The 
veteran reported a brief episode in which he was unable to 
move.  A physical examination revealed no sensory deficits.  
Decreased strength was present in both lower extremities. 

An October 1991 decision by the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since October 1986 due to his chronic low back and 
neck pain, degenerative joint disease of the lumbar spine, 
polyneuropathy, and varicose veins.  

When seen in February 1991, the veteran reported constant low 
back pain but denied frank radiating pain into the lower 
extremities.  Objectively, straight leg raising was possible 
to 60 degrees bilaterally.  Reflexes in the lower extremities 
were present and equal.  Superficial sensation was intact.  
An examination of the back showed evidence of splinting or 
spasm.  Generalized tenderness was present on very deep 
palpation along the lumbosacral joint and laterally to both 
sides.  The examining physician concluded that the veteran 
probably had degenerative disc disease of the lumbar spine. 

The veteran testified at a personal hearing before a hearing 
office at the RO in February 1992.  At that time, the veteran 
complained of constant low back pain.  He also reported 
numbness, weakness, and poor circulation in both lower 
extremities.  He said his symptoms were aggravated by 
prolonged sitting.  The veteran's representative requested 
that the veteran be scheduled for a VA examination to 
determine the cause of the veteran's polyneuropathy. 

The veteran was afforded VA orthopedic and neurological 
examinations in March 1992 to determine the nature and 
severity of his low back disability.  At his neurological 
examination, the veteran reported constant low back pain as 
well as numbness and tingling in his hands, thighs, legs, and 
feet.  He also reported numbness in his legs and feet with 
prolonged sitting, which would occasionally cause his legs to 
give out.  He denied bowel and bladder problems.  

A physical examination revealed normal power in both lower 
extremities.  The veteran walked with a normal based gait.  
Atrophy was present in his extensor digitorum brevis on both 
feet; however, he was able to get out of his chair easily and 
support his weight.  He was also able to walk on his heels 
and toes.  No fasciculations were noted.  Reflexes in his 
hamstrings, patellas, and plantars were 2+ bilaterally, and 
the toes were downgoing.  There was a graded examination to 
light touch over both lower extremities.  Pinprick was intact 
over his lower extremities.  Proprioception was also intact 
for his toes.  There was no double simultaneous extinction to 
light touch over his four extremities.  The examiner 
concluded that the examination was essentially normal with 
the suggestion of an early peripheral neuropathy in his lower 
extremities.  

At his orthopedic examination, straight leg raising in the 
supine position was 90 degrees on the right and 30 degrees on 
the left.  Straight leg raising while sitting was 
approximately 80 degrees bilaterally, with pain in the left 
leg behind the calf and discomfort in the low back.  Deep 
tendon reflexes were 2+ at the knees and ankles, with toes 
downgoing.  Numbness was present with pinprick from the 
distal lower legs down to the toes.  Range-of-motion testing 
of the lumbosacral spine revealed flexion of 45 degrees, 
extension of 10 degrees, lateral flexion of 20 degrees, and 
rotation of 20 degrees.  There was minimal muscle spasm in 
the lumbosacral area bilaterally, but no pelvic tilt.  The 
lordotic curve was well preserved.  The veteran was able to 
walk on his heels and toes and could squat slowly to the 
floor.  He was able to remove his clothes easily and dress 
without assistance.  He rolled back on the table in the 
characteristic manner of those who have chronic low back 
trouble.  The diagnostic assessment was low back injury, 
1981, with severe muscle spasm, recurrent low back syndrome 
since 1981.  X-rays also revealed degenerative disc disease 
at L3-4. 

VA outpatient treatment records dated from 1992 to 1994 also 
note the veteran's complaints of low back pain with pain and 
weakness in both lower extremities.  However, an EMG 
performed in August 1992 revealed no abnormalities.  The 
veteran was seen in March 1993 for an acute exacerbation of 
low back pain.  At that time, the veteran's spine 
demonstrated decreased flexion due to pain.  Mild tenderness 
was present in the lower lumbar spine.  Motor strength of 
both lower extremities was 5/5, sensation was grossly intact, 
and straight leg raising was negative.  The diagnosis was 
chronic low back pain with acute exacerbation.   

The veteran underwent another VA neurological examination in 
April 1995.  During the interview, the veteran denied bowel 
or bladder problems but reported an 11 year history of 
occasional difficulty with erections.  He denied cramps but 
described muscle twitching at night.  He reported that he 
only took Tylenol and nonsteroidal anti-inflammatory drugs.  
A physical examination revealed 5/5 strength in the lower 
extremities with some give away in the right lower extremity.  
There was no evidence of any fasciculations or atrophy in 
either lower extremity, although the skin was dry and lacked 
hair.  His coordination was normal.  There was decreased 
light touch up to the midcalf and in the upper extremities 
above the wrists, which did not necessarily fit with 
classical glove and stocking distribution.  Minimally 
decreased proprioception was present in the lower 
extremities.  Reflexes were 2+ in the patellar bilaterally 
and absent in the ankles.  His toes were downgoing 
bilaterally.  His gait was normal based.  He also had minimal 
difficulties with tandem.  

The diagnoses included degenerative disk disease at L3-4, 
degenerative arthritis of the left hip, loss of range of 
motion of the back, and increased lumbar lordosis.  X-rays 
revealed mild degenerative disk disease of the L3-4 level 
with slightly narrowed disk space.  The examiner concluded 
that the veteran had a very mild length dependent peripheral 
neuropathy, probably of the polyneuropathy type.  He 
indicated that the likely source was the veteran's nutrition, 
as he appeared cachectic and denied having an acceptable 
diet.  

The veteran testified at another hearing before a hearing 
officer at the RO in May 1996.  The veteran essentially 
reiterated his complaints of constant low back pain with 
radiating symptoms into both lower extremities.  He described 
the pain as though barbed wire was being pulled through his 
legs.  He explained that he had poor circulation and that he 
often dragged his foot.  He also reported decreased ankle 
jerks.  He stated that he walked with most of his weight on 
his right side because his left side was weaker.  The 
veteran's representative requested that the veteran was 
afforded an additional VA examination to properly consider 
the veteran's complaints of pain and weakness. 

At a December 1996 VA examination, the veteran's lumbosacral 
spine demonstrated flexion of about 60 degrees, extension of 
about 20 degrees, and rotation of about 45 degrees in both 
directions.  Straight leg raising was 80 degrees bilaterally.  
Deep pressure on the back revealed no pain.  Both legs 
appeared normal.  Pulsations and reflexes were normal.  X-
rays revealed no change from March 1992 with respect to the 
veteran's degenerative changes at L3-4 with 3 mm subluxation.  
The diagnosis was lumbar injury, but without any significant 
objective findings.  The examiner felt strongly that the 
veteran's basic problems were more social or psychiatric.  
However, the examiner indicated that pain could significantly 
limit function and mobility, although there was no limitation 
of motion due to pain on use.  The examiner also found no 
excess fatigability, incoordination, or pain on movement.  

The veteran was afforded a VA peripheral nerves examination 
in April 1997.  At that time, the veteran reported a drawing, 
pulling discomfort in his low back area with a throbbing 
discomfort from the sacroiliac joint area up to the lower-to-
mid thoracic spine area.  These symptoms seemed to come and 
go and would fluctuate in intensity.  He also described a 
drawing discomfort in his legs and indicated that his legs 
would fall asleep while sitting.  He indicated that he could 
walk only a few blocks without discomfort in his legs, which 
included cramping and drawing in the posterior thighs and 
calves.  He said he could walk better on a level surface than 
on an incline.  He indicated that he could only walk about 
six or seven blocks.  He reported numbness in both legs, 
right lateral hip pain, and occasional left groin pain.  He 
also reported knee pain and discomfort in his upper 
extremities.  It was noted that he was able to dress himself 
adequately and take care of his hygiene.  

A physical examination of the lumbosacral spine revealed 
flexion of 70 degrees, extension from 20 to 25 degrees, 
lateral bending of 30 degrees, and reasonable rotation in 
both directions.  It was noted that motion was done without 
pain or grimacing.  Mild pain was present to palpation along 
the lumbosacral paravertebral muscles, with no severe muscle 
spasms.  Straight leg raising was negative, with no radicular 
symptoms to about 70 to 75 degrees bilaterally.  No atrophy 
was present in the lower extremity muscles.  Range of motion 
of the hips was full and pain free.  Deep tendon reflexes 
suggested a slightly diminished right ankle jerk and normal 
knee jerks.  Lower extremity strength was unremarkable, 
including foot dorsiflexors and toe extensors.  

The diagnostic impression was chronic mechanical back pain 
with history of mild lumbosacral radiculopathy - no 
electromyogram evidence of radiculopathy but past physical 
findings suggestive of such at the time of injury.  The 
examiner found no change in the veteran's physical status or 
physical examination since his past compensation 
examinations.  The examiner also found no significant 
physiological pathology in the veteran's lower extremities.  

When examined by VA in May 1997, the veteran reported 
constant numbness in both legs since his initial inservice 
injury.  He also reported weakness in his legs and said they 
would occasionally give out.  The veteran explained that his 
whole body felt "dead" in the morning when getting up.  
However, the examiner noted that the veteran's history did 
not suggest any specific peripheral nerve lesion or any 
cervical or lumbar radiculopathy. 

On physical examination, both tone and bulk of both lower 
extremities were normal.  Strength was 5/5.  A sensory 
examination revealed no deficit to pinprick in both lower 
extremities in the radicular or peripheral nerve type 
distribution.  Light touch was also normal.  Double 
simultaneous stimulation was also normal.   The examiner's 
diagnostic assessment was: "On neurologic examination, no 
deficit detected which would be compatible with peripheral 
neuropathy affecting the upper or the lower extremities.  In 
addition, neurologic examination does not provide any 
evidence for cervical or lumbosacral radiculopathy."

At a February 1998 VA examination, the veteran complained of 
constant pain in his midback with radiation down his left leg 
to the calf and occasionally to the ankle.  He reported a 
combination of pain and numbness.  He also reported that both 
feet would occasionally become numb.  He explained that he 
was unable to walk more than three blocks at a time because 
of weakness in his legs and burning pain in his left leg.  

Objectively, the veteran walked with a shuffling gait and 
showed a mild limp favoring his left leg.  When asked to 
move, the veteran insisted that the pain was too severe.  The 
lumbar spine was not painful on percussion.  Straight leg 
raising could not be pushed over 15 degrees.  Range-of-motion 
testing revealed flexion of 15 degrees, extension of 10 
degrees, lateral flexion of 10 degrees, and lateral rotation 
of 10 degrees.  No peripheral edema was present.  Pedal 
pulses were easily palpable.  The diagnostic impression 
included mild degenerative disease of the thoracic spine, 
degenerative disc disease at L3, and subluxation of L3 on L4.  

A VA neurological examination was performed in February 1998 
to determine whether there exits a relationship between the 
veteran's symptoms in his lower extremities and his back 
pathology.  A physical examination of the back revealed no 
paravertebral muscle spasms.  Diffuse tenderness was present 
throughout the lumbar spine from L2 to the upper sacrum.  The 
veteran complained of a burning pain-like "barbed wire" 
sensation in this area.  His spine demonstrated flexion of 40 
degrees, extension of 15 degrees, and normal lateral bending 
and twisting.  He was able to stand on either leg alone.  No 
atrophy was present in any of the leg muscles.  Deep tendon 
reflexes were equal and active, and Babinski's were 
downgoing.  He ambulated with a slight limp to the left.  He 
could stand on his heels and toes well.  Romberg testing was 
negative, and tandem walking was done normally.  X-rays 
revealed degenerative disk disease and subluxation of the 
lumbar spine, with no significant change noted when compared 
to the study preformed in August 1997.  The examiner 
concluded that he found no clinical evidence of peripheral 
neuropathy.  Although he indicated that the veteran had some 
changes in his low back by X-ray, specifically a 
spondylolisthesis of L3-4, there was no evidence of 
peripheral neuropathy.  

A June 1998 report from the Fitzgerald Chiropractic Clinic 
notes that the veteran was being seen in that office since he 
was involved in a motor vehicle accident in May 1998.  Range-
of-motion testing of the lumbar spine revealed flexion of 80 
degrees with pain, extension of 20 degrees with pain, lateral 
flexion of 25 degrees bilaterally with tightness, and 
rotation of 40 degrees to the right and 35 degrees to the 
left, both with tightness.  A November 1998 report notes that 
muscle spasms were present from L2 to L5, that Achilles 
reflexes were absent bilaterally, and that patellar reflexes 
were decreased bilaterally.  

The veteran was afforded two VA examinations in March 2000.  
During a neurological examination, the veteran stated that 
his left lower extremity "is dead." He also reported sharp 
pains in his legs, with the left greater than the right.  He 
reported other neuralgias in his right hip, right groin, and 
shoulders.  He also described constant low back pain of 
moderate severity, with intermittent flare-ups.  Objectively, 
motor examination revealed full strength of 5/5 in all 
extremities.  Sensation was also intact in all modalities.  
Deep tendon reflexes were 1/1 in the knees and absent at the 
ankles, with bilateral flexor toes.  Coordination was 
slightly slower in the left lower extremity.  His gait was 
antalgic.  There was no bowel or bladder impairment.  The 
examiner diagnosed the veteran was low back pain secondary to 
degenerative disk disease.  She also opined that it was at 
least as likely as not that this diagnosis was related to his 
lumbar strain injury in 1982, but that there was no evidence 
of radiculopathy or peripheral polyneuropathy.  

During his orthopedic examination in March 2000, the veteran 
denied bowel problems but reported recent frequency of 
urination.  The examiner observed the veteran move around the 
examination room with difficulty.  It was noted that he 
tended to splint his back somewhat when rising from his chair 
and with climbing on and off the examination table.  The 
spine showed no evidence of list or scoliosis.  There were no 
spasms or tenderness present.  Pain was present on attempted 
flexion beyond 75 degrees, extension beyond 15 degrees, or 
lateral bending to either side beyond 15 degrees.  A 
neurological examination revealed that heel and toe gait was 
normal, while straight leg raising was negative.  Deep tendon 
reflexes were hypoactive overall.  X-rays revealed 
degenerative disk disease at L3-4, with accompanying 
spondylosis and degenerative arthritis.  The examiner 
diagnosed the veteran with degenerative disk disease of the 
lumbar spine.  The examiner also reviewed the claims filed 
and concluded that there had been no significant changes in 
the objective findings. 

At an August 2005 VA neurological examination, the veteran 
complained of pain in his lower back with radiation to both 
calves.  He said he wore a back brace in bed because his 
symptoms were worse at night.  He denied numbness and 
weakness in his lower extremities.  A physical examination 
revealed that the veteran walked with a wide-based, shuffling 
gait but did not favor either extremity.  He moved about the 
examining room and climbed on and off the examining table as 
well as one would expect in someone his age.  The lumbar 
spine showed no evidence of spasms or tenderness.  His lumbar 
spine exhibited flexion between 75 and 90 degrees, extension 
of 15 degrees, lateral bending of 15 degrees to either side, 
and rotation of 45 degrees in both directions, all of which 
were performed without any increased pain.  A neurologic 
examination showed that heel and toe gait was intact, 
although his gait appeared somewhat unstable.  Straight leg 
raising was negative, and deep tendon reflexes were 2+ 
overall.  

The examiner diagnosed the veteran with degenerative disk 
disease of the lumbar spine.  The examiner pointed out that 
an EMG performed in February 1998 was normal.  The examiner 
also noted that a comparison of the current physical findings 
with those noted in February 1998 show that range of motion 
had improved, thereby indicating that there had not been any 
deterioration in the veteran's low back disability in the 
last seven years.  The examiner also noted that the veteran's 
range of motion was certainly what one would consider normal 
for someone in this age and with this body habitus.  The 
veteran also denied incapacitating episodes of pain in the 
past 12 months and had not even seen a doctor during this 
time.  The examiner indicated that the orthopedic and 
neurologic signs and symptoms were compatible with, though 
not diagnostic of, radiculopathy.  He then pointed out that 
there was no actual evidence of neurologic deficits.  Lastly, 
the examiner noted that there was nothing to indicate 
ankylosis of the spine. 

At a September 2005 VA orthopedic examination, the examiner 
noted that the veteran had not seen a doctor during the past 
year for his back.  The veteran reported constant low back 
pain, which he rated at level 10 on a pain scale from zero to 
10.  He also reported radiating pain to both legs.  He 
reported day time frequency of four to five times and 
nighttime frequency times two.  He denied bowel problems.  
His gait was slow but otherwise unremarkable.  The examiner 
noted that the veteran did not use a back brace, did not 
experience incomplete or complete paralysis, and did not have 
unfavorable ankylosis.  Slight to moderate tenderness was 
present in the lumbar area with radiation to his buttocks and 
posterior aspect of both thighs.  Range-of-motion testing 
revealed flexion of 80 degrees, extension of 10 degrees, 
rotation of 20 degrees in both directions, and lateral 
flexion of 20 degrees.  Motion was unaffected by repetition 
but limited by pain.  No apparent weakness was present.  The 
diagnosis was degenerative disc disease with radiculopathy.

The Board also reviewed numerous VA outpatient treatment 
records dated from 2002 to 2005.  Although some of these 
records pertain to the veteran's low back disability, none 
indicate that the veteran has been prescribed bedrest by a 
physician or that his spine is ankylosed.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).  

A.  Prior to September 26, 2003

For the period prior to September 23, 2003, the veteran's low 
back disability was evaluated under Diagnostic Code (DC) 5295 
and DC 5293.  Under DC 5295, however, 40 percent is the 
maximum disability rating provided for lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295.  Therefore, this diagnostic code 
is not relevant to the veteran's appeal.  

DC 5293 provides a 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Applying DC 5293 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
low back disability.  The Board has considered the veteran's 
complaints of pain and weakness in his lower extremities, 
which he believes are manifestations of severe intervertebral 
disc syndrome.  However, the veteran's subjective complaints 
are inconsistent with the objective findings.  

Although an EMG in January 1991 revealed evidence of 
polyneuropathy, EMGs performed in 1992 and 1998 were 
unremarkable.  Moreover, a VA examiner in April 1995 
attributed the veteran's mild length dependent peripheral 
neuropathy to the veteran's poor nutrition, as he appeared 
cachectic and reported having a poor diet.  Moreover,  only a 
slightly diminished right ankle jerk was noted at his April 
1997 VA examination.  The examiner also noted that there was 
no EMG evidence of any current radiculopathy.  Other VA 
examiners reached the same conclusion in May 1997, February 
1998, and August 2005.  Of particular relevance, the August 
2005 VA examination report includes a medical opinion that 
there is no actual evidence of neurologic deficits.  The 
Board also points out that physical examinations consistently 
revealed that straight leg raising was negative and that the 
veteran was able to stand on his heels and toes.  The Board 
concludes that these findings are inconsistent with 
pronounced intervertebral disc syndrome.  In other words, a 
disability rating in excess of 40 percent is not warranted 
under DC 5293.  

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  At his August 2005 VA 
examination, the veteran denied incapacitating episodes of 
pain in the past 12 months.  In addition, the medical 
evidence does not show that the veteran's service-connected 
low back disability has resulted in incapacitating episodes 
totaling six weeks during any 12 month period since he filing 
his claim in 1990.  As such, the revised version of DC 5293, 
in effect from September 23, 2002 to September 25, 2003, 
cannot serve as a basis for an increased evaluation based 
upon incapacitating episodes.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

The Board notes that orthopedic manifestations are to 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine.  At the time the veteran filed his 
claim, limitation of motion of the lumbar spine was evaluated 
under DC 5292, which provides a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  

The Board finds that the veteran's low back disability is 
manifested by no more than moderate limitation of motion of 
the lumber spine, even with consideration of the veteran's 
complaints of pain.  Range-of-motion testing revealed flexion 
between 15 and 95 degrees, extension between 10 and 25 
degrees, lateral flexion between 15 and 35 degrees, and 
rotation between 20 and 45 degrees.  The Board concludes that 
these findings are analogous to slight limitation of motion 
under DC 5292, for which a 10 percent rating is assigned.  
However, after considering the veteran's complaints of pain, 
the Board finds that a 20 percent rating is warranted under 
DC 5292.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is manifested by no more 
than mild incomplete paralysis of the sciatic nerve under DC 
8520.  As noted above, a VA examiner in April 1995 attributed 
the veteran's mild length dependent peripheral neuropathy to 
the veteran's poor nutrition.  A VA examiner in April 1997 
indicated that he found no EMG evidence of any current 
radiculopathy.  VA examiner reached the same conclusion in 
May 1997, February 1998, and August 2005, indicating that 
there was no actual evidence of neurologic deficits related 
to the veteran's low back disability.  In light of these 
findings, the Board concludes that the veteran's low back 
disability is manifested by no more than mild incomplete 
paralysis of the sciatic nerve under DC 8520.  Thus, a 10 
percent disability rating is warranted for neurological 
manifestations of the veteran's low back disability.  See 38 
C.F.R. § 4.31 (2005). 

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 20 percent rating for the 
veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a "raw" combined 
rating of 28 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 28 percent evaluation thus becomes a combined rating of 
30 percent. 38 C.F.R. § 4.25.

Thus, the criteria as in effect prior to September 26, 2003, 
do not entitle the veteran to an evaluation in excess of 40 
percent for his service-connected disability due to low back 
pain with radiculopathy.  

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability rating in excess of 40 percent for the veteran's 
low back disability.  As noted above, a disability rating 
greater than 20 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  However, 
range-of-motion testing of the lumbosacral spine generally 
showed flexion of at least 40 degrees.  The Board 
acknowledges that range-of-motion testing in February 1998 
showed flexion to only 15 degrees.  However, this is merely 
one isolated finding, as testing on eight other occasions 
showed flexion between 40 and 95 degrees.  The Board thus 
finds that the veteran's thoracolumbar spine demonstrated 
flexion greater than 30 degrees, as well as motion in every 
direction, thereby precluding a finding of ankylosis.  These 
findings are consistent with a 20 percent disability rating 
for orthopedic manifestations.  

The Board also finds that a disability rating in excess of 20 
percent is not warranted on the basis of functional loss due 
to pain and/or weakness.  38 C.F.R. § 4.40, 4.45, 4.59.  In 
this regard, physical examinations generally revealed that 
strength was generally 5/5.  In addition, a VA examiner in 
December 1996 stated that, although pain could significantly 
limit function and mobility, he found no excess fatigability, 
incoordination, pain on movement, or limitation of motion due 
to pain on use.  The August 2005 VA examination report notes 
that motion was performed without any increased pain.  The 
September 2005 VA examination report also notes that motion 
was unaffected by repetition but limited by pain, and that no 
apparent weakness was present.  In light of these findings, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 provide no 
basis for a disability rating in excess of 20 percent for the 
veteran's orthopedic manifestations of his low back 
disability.

In addition, for the period from September 26, 2003, the 
Board has already evaluated the veteran's neurological 
manifestations as 10 percent disabling under DC 8520.  Thus, 
the veteran's combined disability rating can be no higher 
than 30 percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the veteran's disability due to low back pain 
with radiculopathy.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal is denied.  


ORDER

A disability rating in excess of 40 percent for low back pain 
with radiculopathy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


